DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ preliminary amendment filed on 6/14/22 has been entered. Claims 1-9 have been canceled. New claims 10-27 have been added. Claims 10-27 are still pending in this application, with claims 10, 17 and 24 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10, 17 and 24 recite “determining a second emotion type according to the first emotion type an emotion conversation table corresponding to a preset personality”. Is the first emotion type and second emotion type being same? If first emotion type is angry then second type is different (and not angry)?? Is that possible? Claims 11-16, 18-23 and 25-27 depend on claims 10, 17 and 24 respectively. Therefore, they have been rejected for the same reason. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims under Step 1 are directed towards a method (Claims 10-16), a system (Claims 17-23), and a non-transitory machine-readable instructions (Claim 24-27). The independent claim 10 recites “obtaining a first conversation content input by a user and determining a first emotion type of the first conversation content; determining a second emotion type according to the first emotion type and an emotion conversation table corresponding to a preset personality; and generating a second conversation content which is of the second emotion type and is used as a response message according to the first conversation content and the second emotion type, and outputting the second conversation content”
The limitation of “obtaining …”, “determining …”, “generating …”   and “outputting …” as drafted covers a human organizing of activities. More specifically, a human analyzing receiving conversation, determining emotion associated with the conversation, determining which way to respond to the conversation based on the received emotion of the customer. All these activities can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely attempting to use generically claimed computer components to automate an abstract idea, a mental process, that is able to be performed by a person in their mind.
This judicial exception is not integrated into a practical application. In particular, claims 10 and 24 recites additional element of  “processor”, “memory”,  and “machine-readable medium”. For example, in paragraphs [0022, 0053] of the as filed specification, the computing device is listed as a general-purpose computer (e.g. personal computer) based on the usage of generalized programming language. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, “obtaining a first conversation content input by a user and determining a first emotion type of the first conversation content; determining a second emotion type according to the first emotion type and an emotion conversation table corresponding to a preset personality; and generating a second conversation content which is of the second emotion type and is used as a response message according to the first conversation content and the second emotion type, and outputting the second conversation content” are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, “receiving a communication by a computing device from a customer; determining a rule associated with the customer by the computing device; for each agent of a plurality of agents, determining a plurality of attributes associated with the agent by the computing device; based on the determined rule and the plurality of attributes determined for each agent, selecting an agent of the plurality of agents by the computing device; and routing the received communication to the selected agent by the computing device” amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore, the claim is not patent eligible under 35 U.S.C. 101.
Independent claims 17 and 24 are directed to substantially the same subject matter as independent claim 10 and are rejected under similar rationale and further failure to add significantly more.
Claims 11, 18 and 25 are dependent on independent claims 10, 17 and 24 and includes all the limitations of claims 10, 17 and 24. Claim 11, 18 and 25  recites “wherein in the emotion conversation table, each of the first emotion types corresponds to a plurality of second emotion type, and an outputting possibility of each second emotion type corresponding to each of the first emotion types is recorded in the emotion conversation table: the determining a second emotion type according to the first emotion type and an emotion conversation table corresponding to a preset personality comprises: determining a plurality of second emotion types and the outputting possibility of each second emotion type according to the first emotion type and the emotion conversation table; and the generating a second conversation content which is of the second emotion type and is used as a response message according to the first conversation content and the second emotion type, and outputting the second conversation content comprises: generating a plurality of second conversation content each of which is of the second emotion type according to the first conversation content and the plurality of second emotion types, and selecting one or more second conversation content as output from the plurality of second conversation content according to the outputting possibilities of the plurality of second emotion types” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claims 11, 18 and 25 are directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.
Claims 12, 19 and 26 are dependent on independent claims 10, 17 and 24 and includes all the limitations of claims 10, 17 and 24. Claims 12, 19 and 26  recite “wherein the generating a second conversation content which is of the second emotion type and is used as a response message according to the first conversation content and the second emotion type comprises: performing searching in an emotion corpus database with emotion type labels according to the first conversation content and the second emotion type and generating the second conversation content” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claims 12, 19 and 26 are directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.
Claims 13,  20 and 17 are dependent on independent claims 10, 17 and 24 and includes all the limitations of claims 10, 17 and 24. Claims 13,  20 and 17 recite “obtaining a subset of a response corpus of standard response messages based on frequency of retrieval of standard response messages in the response corpus; generating a character corpus database including characterized responses generated by applying characterized features to standard responses included in the subset of the response corpus; generating the second conversation content in part according to the first conversation content using the response corpus of standard response messages; searching the character corpus database for a third conversation content matched with the second conversation content in the character corpus database according to the second conversation content; and outputting the second conversation content or the third conversation content according to a conversation output controlling rule” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claims 13,  20 and 17 are directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.
Claims 14 and 21 are dependent on independent claims 13 and 20 and includes all the limitations of claims 13 and 20. Claims 14 and 21 recite “wherein outputting the second conversation content or the third conversation content according to the conversation output controlling rule further comprises: selecting the second conversation content or the third conversation content as output according to a characterized response possibility and a regular response possibility” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claims 14 and 21 are directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.
Claims 15 and 22 are dependent on independent claims 13 and 20 and includes all the limitations of claims 13 and 20. Claims 15 and 22 recite “wherein a plurality of pairs of response messages are provided in the character corpus database, each pair of response messages comprises a first response message and a second response message, the first response message is a regular response message, and the second response message is a characterized response message corresponding to the regular response message; wherein searching for a third conversation content matched with the second conversation content in a character corpus database according to the second conversation content comprises: searching for one or more first response messages each of which has a similarity with the second conversation content meeting a similarity threshold, and obtaining a second response message corresponding to the first response message as the third conversation content” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claims 15 and 22 are directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.
Claims 16 and 23 are dependent on independent claims 13 and 20 and includes all the limitations of claims 13 and 20. Claims 16 and 23  recite “wherein the characterized responses include an emotion type” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Dependent claims 16 and 23 are directed to substantially the same subject matter, are rejected under similar rationale and further failure to add significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, 17, 19, 24 and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0353404 to Hodge et al. (“Hodge”).
As to claims 10, 17 and 24, Hodge discloses a method, a system and at least one non-transitory machine-readable medium, the method comprising: obtaining a first conversation content input by a user and determining a first emotion type of the first conversation content [paragraph 0031: “performing emotional analysis”]; determining a second emotion type according to the first emotion type [paragraph 0031: “Whereas for sad or angry topics, the chatbot can strike a conciliatory or solemn tone…”] and an emotion conversation table corresponding to a preset personality [paragraph 0031: happy topic corresponds to tone of excitement…, sad/angry topics corresponds to conciliatory or solemn tone]; and generating a second conversation content which is of the second emotion type and is used as a response message according to the first conversation content and the second emotion type, and outputting the second conversation content [paragraphs 0031, 0060: generating response].
As to claims 12, 19 and 26, Hodge discloses wherein the generating a second conversation content which is of the second emotion type and is used as a response message according to the first conversation content and the second emotion type comprises: performing searching in an emotion corpus database with emotion type labels according to the first conversation content and the second emotion type and generating the second conversation content [paragraphs 0031, 0060].
	
	Allowable Subject Matter
Claims 11, 13-16, 18, 20-23, 25, 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652